Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 	1, 2, 4-12, 21, 22, 24-30 are pending.
3.	Claim 3, 13, 23 are canceled.
4.	Claim 	1, 2, 4-12, 21, 22, 24-30 are allowed.

STATEMENT OF REASON FOR ALLOWANCE
As to claim 1,21,29,30 
 	Hwang (US-PG-PUB 2019/0081672 A1) teaches a beam formation matching for communications between a receiver and a transmitter in a multiple beam 
0 Multiple Input Multiple Output (MIMO) system is disclosed.
	And on the other hand Yu (US-PG-PUB 2018/0227899) teaches a method of beam failure recovery for multi-beam operation in wireless communication systems. Specifically, a four-step beam failure recovery procedure is proposed. In a first step of beam failure detection, UE detects a beam failure condition of the original serving beam pair link. In a second step of new candidate beam identification, UE performs measurements for candidate beam selection. In a third step of beam failure recovery request (BFRQ) transmission, UE transmits a BFRQ message to BS upon the triggering condition for BFRQ transmission is satisfied. In a fourth step of monitoring BS 
However none of the prior art of record alone or in combination disclosed or suggested the combination specified in the independent claims 1, 21, 29, and 30 
	More specifically the allowable subject matter is described in the specification as filed in fig 6 and its accompanying written description. 
	Specifically to the other limitations with the combination including:
sweep through the set of active beam pairs based on predicting that the first beam pair is blocked, the sweep through the set of active beam pairs being based on information received from the base station that indicates at least one of a timing period or an offset associated with time-domain separation between respective beams included in the set of active beam pairs.
	Therefore Independent Claim 1, 21, 29, 30 and their dependent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412